Citation Nr: 1417684	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  11-23 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.
      
2.  Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran had active service from September 1983 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.  Jurisdiction of this matter is currently with the RO located in Nashville, Tennessee.

The Board notes that the issues on appeal had previously included service connection for a left shoulder disability.  However, prior to this matter being certified to the Board, the Veteran withdrew the issue by way of a Brief (undated).  Consequently, the issue is not before the Board.

In December 2013, the Board sought a Veteran's Health Administration (VHA) expert medical opinion.  The requested opinion was provided in February 2014.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in such files reveals a March 2014 Brief of Appellant submitted by the Veteran's representative.  This has been reviewed by the Board in adjudicating this claim.  The remaining records in the Virtual VA and VBMS paperless claims files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, bilateral pes planus was 
incurred in service.
CONCLUSION OF LAW

The criteria for an award of service connection for bilateral pes planus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for bilateral pes planus.  The agency of original jurisdiction will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Bilateral Foot Disability

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that, when no pre-existing condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, pursuant to Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran' s disability existed prior to service, and (2) that the pre-existing disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of aggravation may be rebutted only by clear and unmistakable evidence.  38 C.F.R. § 3.306(b).  Aggravation, however, may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

Additionally, mere intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The service treatment records reflect that in April 1985, the Veteran sought treatment for sore feet.  A January 1986 report reflects treatment for a right foot contusion.  He also received treatment in April 1986 and May 1986 for shin splints.  In August 1986, he was assessed with anterior compartment syndrome; and in May 1986, he was assessed with mild pes planus.  In September 1986, he underwent an orthopedic consultation.  The examiner noted a history of shin splints and symptomatic flexible flat feet of six months' duration.  Orthopedic consultations in October 1986 and November 1986 similarly reflect assessments of shin splints and flexible flatfeet.  

In support of his claim, the Veteran has submitted correspondences from a private physician (Dr. K.D.S.) dated January 2010 and February 2011.  Dr. K.D.S. stated that the Veteran is a well-known patient to him as he has performed multiple surgeries for him.  He opined that the daily physical requirements of the Army (including running, jumping, and heavy load carrying) caused his bilateral foot disabilities, and that his age did not predispose him to routine degeneration.  

The Veteran underwent a VA examination in January 2011.  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, the Veteran had forefoot misalignment and experienced painful manipulation.  He also had mild pronation, and no arch present on weight bearing.  X-rays revealed extensive bilateral first metatarsophalangeal joint osteoarthritis and hallux valgus deformity.  The examiner also found that the Veteran had arthritis superimposed on bunions.  He opined that the bilateral pes planus with bunions was not caused by military service.  Instead, he opined that it appears to be a congenital condition rather than acquired flat foot.  There was no rationale to substantiate the opinion.

The Board sought a second VA opinion that was received in January 2014.  Dr. A.R. (Board certified in Orthopedic Surgery) reviewed the claims file and likewise opined that the Veteran "appears to have flexible congenital flatfoot condition bilaterally."  He acknowledged that the condition was not noted on the Veteran's September 1982 enlistment examination; but he found that "this is a condition that would easily be missed as it may affect 20% to 30% of the population."  He further noted that he had no medical records antedating the 1982 enlistment examination.  Consequently, there was no way to know whether the flatfeet were symptomatic prior to service.  Dr. A.R.'s medical opinion report was sent to Dr. R.G., who read and concurred with Dr. A.R.'s findings.    

The Board has considered the positive nexus opinions provided by Dr. K.D.S., as well as the negative nexus opinions provided by January 2011 VA examiner and by Dr. A.R. in January 2014.  The Board finds the opinions to be equally probative under the criteria of Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

With regard to this issue only, the Board finds that Dr. A.R.'s opinion is based, in part, on the rationale that the Veteran's pes planus was likely missed during his entrance examination.  The Board finds that without any evidence of pes planus that predates the entrance examination, it would be improper to presuppose that the condition existed at the time of his entrance examination.  

Moreover, to the extent that the negative opinions indicate that the bilateral pes planus pre-existed service, as set forth above, the Veteran is presumed to be in sound condition, and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The Board finds that the presumption of soundness has not been rebutted.  

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for bilateral pes planus is warranted.


ORDER

Service connection for bilateral pes planus is granted.  


REMAND

Unfortunately, a remand is required in this case as to the issue of service connection for a right knee disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In the Veteran's November 2009 claim, he stated that his right knee disability began in August 2005.  In a December 2009 statement, he argued that repeated impact injuries during service led to the degradation of the cartilage in his right knee.  

In support of his claim, he has submitted correspondence from a private physician (Dr. K.D.S.), dated January 2010 and February 2011.  Dr. K.D.S. stated that the Veteran is a well-known patient to him as he has performed multiple surgeries for the Veteran.  He stated that injuries that the Veteran sustained in the military included an injury to his right knee.  He opined that the Veteran's knees suffered as a result of his "extensively physical military service."  In his February 2011 correspondence, he stated that he reviewed the Veteran's Army records and that his conclusion remained unchanged.  He noted that the Veteran's in service duties included routinely carrying up to 100 pounds of gear fully loaded with airborne jumps.  He acknowledged that the Veteran did not have a specific knee injury in service, but stated that the Veteran's foot misalignment "is more than capable of causing the development and worsening of the lower extremity conditions he deals with today."  He noted that a magnetic resonance imaging (MRI) study had identified an osteochondral injury.

The service treatment records fails to reflect any findings attributed to a right knee injury.  Treatment reports dated November 1983 reflect a one-week history of right leg pain after jumping into a ditch.  It was initially assessed as rule out stress fracture; but x-rays showed no fracture or callus.  Nonetheless, another November 1983 treatment report includes an assessment of resolving stress fracture.

An October 1984 airborne physical examination reflects a negative lay history for right knee problems and a normal clinical evaluation of the lower extremities.  In June 1987, the Veteran elected not to undergo a separation examination.    

Post service records include a September 2005 MRI study of the right knee that notes a probable osteochondral injury in the medial tibial plateau without a definite fracture.  A November 2005 operative report reflects that the Veteran underwent a right knee arthroscopy with arthroscopic chondroplasty.

A VA examination report dated in January 2011 shows that the Veteran developed knee pain in approximately 2000, and that he had surgery (arthroscopy) in 2005.  X-rays revealed moderate tricompartmental osteoarthritis of the right knee.  The examiner opined that the right knee disability was not caused by or a result of service based on the fact that there was no evidence of a knee injury during service.  He further noted that arthritis is normal age related for the Veteran.  

The January 2014 opinion from Dr. A.R. noted that there was mention of a "rule out stress fracture" in the right lower extremity during service.  He noted that x-rays obtained at that time were negative.  Consequently, he highly doubted that the injury was actually a stress fracture.  Moreover, he noted that the injury was located in the distal leg, thus well away from the right knee.  He opined that this injury did not result in any permanent injury and that it was not causative of his right knee problems.  Additionally, Dr. A.R. noted that there was no in-service evidence of any knee injury, effusion, or pain.  He acknowledged that planovalgus foot issues (with the resultant gait abnormalities) can cause knee issues.  However, he noted that these are almost always patellofemoral joint in origin and not in the medial joint, as is the case with the Veteran.  Dr. A.R. opined that the Veteran's service connected low back disability did not cause or aggravate his right knee disability.  Instead, he believed the knee disability is early arthritic changes consistent with an active lifestyle but not necessarily causative by any of the job descriptions available to him.  Dr. A.R.'s medical opinion report was sent to Dr. R.G., who read and concurred with Dr. A.R.'s findings.    

In the March 2014 Brief of Appellant, the Veteran's representative suggested that if service connection was granted for bilateral pes planus, that the Board should remand the issue of service connection for a right knee disability for a medical opinion regarding whether the right knee disability is due to pes planus.  

In this regard, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) is aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310(b). 

The Board recognizes that Dr. A.R.'s medical opinion included an opinion the planovalgus foot issues with resultant gait abnormalities did not cause the Veteran's right knee disability because such are almost always patellofemoral joint in origin and not in the medial joint, as is the case with the Veteran.  However, Dr. A.R. did not address whether the now service-connected bilateral pes planus aggravates the right knee disability.  As such, the Board finds that an additional medical opinion would assist in adjudicating this issue.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as this matter is being remanded for the reasons set forth above, any 
additional VA treatment records of the Veteran for his right knee disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file. 

2.  The agency of original jurisdiction shall thereafter arrange for the Veteran to undergo an appropriate VA examination by a VA physician so as to ascertain the nature and etiology of his asserted right knee disability.

The entire claims file, to include a copy of this remand, must be made available to the examining physician in conjunction with conducting the examination.  A discussion of the Veteran's documented medical history and assertions must be included.  All tests or studies deemed necessary by the examining physician shall be accomplished, and all clinical findings reported in detail. 

The examining physician is directed to address all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's current right knee disability had its onset in service, had its onset in the year immediately following any period of service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's current right knee disability was caused (in whole or in part) by a service-connected disability, to specifically include the service-connected bilateral pes planus?

(c)  Is it at least as likely as not that the Veteran's current right knee disability is aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the service-connected bilateral pes planus?

If the Veteran's current right knee disability is aggravated by a service-connected disability, to include the bilateral pes planus, the examining physician shall also indicate, to the extent possible, the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


